DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 20-22, 27, 29-31, 33, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (EP 3758941 or WO 2019/009904).
Regarding to claim 20, 29:
Ng et al. discloses an integrated circuit comprising:
an ID line (FIG. 4, element ID);
a control line (FIG. 4, element FIRE LINE);
a discharge path (FIG. 4, elements 302, 402);
              a memory element (FIG. 4, element M (304)) electrically coupled to the control line (FIG. 4, element FIRE LINE) and the discharge path (FIG. 4, elements 302, 402); and
              a first latch electrically coupled between the ID line and the discharge path (FIG. 4: The arrangement 405 is coupled to ID line (coupled to the input of transistor 408) and the discharge path 402), the latch to disable the discharge path in response to a first logic level on the ID line and to enable the discharge path in response to a second logic level on the ID line (FIG. 4, element 405: The arrangement 405 turns on/off the transistor 402 to enable/disable the discharge path (302, 402) based on the logic level of the ID line); and
	a second latch to enable the memory element in response to the first logic level on the ID line and disable the memory element in response to the second logic level on the ID line (FIG. 4, element 409: The arrangement 409 turns off/on the transistor 402 to disable/enable the discharge path (302, 402) based on the logic level of the ID line that is opposite to that provided to the arrangement 405).
Regarding to claims 21-22: further comprising a first transistor (FIG. 4: The transistor 404) electrically coupled between the memory element and a common node (FIG. 4: Ground is the common node) and an inverter to invert the logic level on the ID line (FIG. 4: Means for converting ID to be Not ID that is provided to the gate of transistor 412).
Regarding to claims 27 and 33: wherein the memory element comprises a non-volatile memory element (paragraph [0019]: The memory can be an EPROM).
Regarding to claims 29-31: a first switch comprising a first transistor (FIG. 4, element 404) electrically coupled between the fire line (FIG. 5A, element FIRE LINE) and the memory element (FIG. 5A, element 304. Since the discharge path formed by the series arrangement of memory 304 and transistor 404, the position of transistor 404 relative to memory 304 in such series arrangement does not change the functionality of such discharge path and therefore does not carry patentable weight), wherein the latch comprises a buffer (FIG. 6: The ID memory 208 acts as a buffer).
Regarding to claim 38: wherein the memory element is separate from a fluid ejection die that includes fluid actuation devices coupled to the control line (FIG. 4 shows that the memory M (304) separates from the discharge path (302 and 402)). 
Allowable Subject Matter
2.	Claims 32 and 34-35 are allowed. The reasons for allowance were previously indicated.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Please see the rejection above for newly citations and explanations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853